Citation Nr: 1310523	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975 with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2012, the Veteran testified at a hearing chaired by the undersigned Veterans Law Judge in Atlanta, Georgia.  A transcript of the hearing has been associated with the Veteran's claims file.  The appeal is REMANDED to the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action from him is required.  

REMAND

After a thorough review of the Veteran's claims file, the Board finds that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to a TDIU. On his January 2009 VA Form 9 and at his September 2012 hearing, he asserted that he was unemployable due to his service-connected PTSD and low back disability. Additionally, he claimed that these disabilities had worsened since his last VA examinations and warranted higher ratings. These statements raise the issues of entitlement to increased ratings for PTSD and degenerative changes of the lumbar spine. As the grant of an increased rating for PTSD and/or degenerative changes of the lumbar spine could impact the Veteran's claim for TDIU, these issues are inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998). As such, the AMC must develop and adjudicate the Veteran's raised claims for increased ratings for PTSD and degenerative changes of his lumbar spine prior to a readjudication of his TDIU claim.  

As the Veteran has claimed that these disabilities have worsened, the AMC's development and adjudication of his increased rating claims must include new VA examinations to evaluate the current severity of these disabilities and specifically address the impact (if any) of these disabilities on his employability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  Also, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA medical records pertaining to treatment that the Veteran may have received for his PTSD and low back since September 2011.  

2.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected PTSD and the service-connected degenerative changes of his lumbar spine.  The claims folder must be made available to the examiners for review in connection with the examinations.  The examination reports must reflect that such a review was conducted.  All indicated studies should be completed.  All pertinent psychiatric and low back pathology shown on examination should be annotated in the evaluation reports.  In addition, the examiners should opine as to whether the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the service-connected PTSD and the service-connected degenerative changes of his lumbar spine.  A complete rationale must be provided for any opinion provided.

3.  Following completion of the above, and any other development deemed appropriate, adjudicate the issues of entitlement to increased ratings for PTSD and for the degenerative changes of the lumbar spine.  The Veteran and his representative should be properly notified thereof and of his appellate rights.  These issues should only be returned to the Board if the Veteran perfects a timely appeal with respect to any denial of those claims.

4.  Then, readjudicate the TDIU claim.  If this issue is denied, a supplemental statement of the case should be issued to the Veteran and his representative, they should be given adequate time to respond, and the claim should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of him until further notice.  However, the Board advises him that the conduct of the efforts as directed in this remand, and any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  See 38 C.F.R. § 3.655(b) (2012).

This matter must be afforded expeditious treatment. The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

